United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, MORGAN
PROCESSING & DISTRIBUTION CENTER,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0887
Issued: October 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 19, 2019 appellant filed a timely appeal from a September 20, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The most recent merit
decision was a decision of the Board, dated September 7, 2017, which became final after 30 days
of issuance, and is not subject to further review.2 As there was no merit decision issued by OWCP
within 180 days from the filing of this appeal, pursuant to the Federal Employees’ Compensation

1
Appellant also filed a timely request for oral argument in this case. In a separate order issued on July 20, 2020
the Board denied her request for oral argument as oral argument would further delay issuance of a Board decision and
not serve a useful purpose. Order Denying Request for Oral Argument, Docket No. 19-0887 (issued July 20, 2020).
2
20 C.F.R. § 501.6(d); see M.S., Docket No. 18-0222 (issued June 21, 2018); J.P., Docket No. 17-0053 (issued
May 23, 2017); R.M., Docket No. 14-1213 (issued October 15, 2014).

Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of
this case.4
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
This case has previously been before the Board.5 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 8, 2013 appellant, then a 38-year-old mail handler, filed a notice of recurrence
(Form CA-2a) alleging that on March 31, 2013 she felt a sharp pain and stiffness in her neck when
opening bags while in the performance of duty. She reported the date of the original injury as
August 30, 2007.6 Appellant indicated that she had recovered from the August 30, 2007
employment injury, but had sustained another injury on March 31, 2013.
In an April 4, 2013 letter, appellant noted that on March 29, 2013 she was working on a
sorter machine and loading tubs and on March 30, 2013 she was again working on the sorting
machine. Then on March 31, 2013 she was opening bags and felt a sharp pain in her back and
stiffness in her neck.
On April 25, 2013 OWCP indicated in a letter that it would develop this claim as a new
injury. It noted that appellant’s claim indicated that she was alleging a new traumatic injury on
March 31, 2013.
By decision dated June 14, 2013, OWCP denied appellant’s claim finding that she had
established that the incident occurred, as alleged, but that she had not submitted probative medical
evidence of a diagnosed condition causally related to the accepted employment incident. It
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the September 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
5

Docket No. 17-0833 (issued September 7, 2017).

6
Appellant had a prior claim for a traumatic injury on August 30, 2007, which OWCP accepted for cervical and
lumbar strains, and assigned OWCP File No. xxxxxx761.

2

On October 1, 2013, April 2 and December 3, 2014, and February 16 and November 7,
2016, appellant requested reconsideration and submitted additional evidence in support of her
claim.
By decisions dated December 24, 2013, June 30, 2014, February 19, 2015, May 16, 2016,
and January 17, 2017 OWCP denied modification.
On March 6, 2017 appellant, through counsel, appealed to the Board.
By decision dated September 7, 2017, the Board affirmed OWCP’s January 17, 2017
decision finding that appellant had not established an injury causally related to the accepted
March 31, 2013 employment incident.7
On September 10, 2018 appellant submitted OWCP’s January 17, 2017 appeal request
form and requested reconsideration of the September 7, 2017 merit decision.
By decision dated September 20, 2018, OWCP denied appellant’s request for
reconsideration of the merits of her claim finding that the request was untimely filed and failed to
demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.8 The Secretary of Labor may review an award for or against compensation at any
time on his or her own motion or on application.9 This discretionary authority, however, is subject
to certain restrictions. For instance, a request for reconsideration must be received within one year
of the date of OWCP’s decision for which review is sought.10 Timeliness is determined by the
document receipt date (i.e., the “received date” in OWCP’s Integrated Federal Employees’
Compensation System (iFECS)).11 Imposition of this one-year filing limitation does not constitute
an abuse of discretion.12
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit

7

Supra note 5.

8
5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
9

J.V., Docket No. 19-0990 (issued August 26, 2020); see L.D., Docket No. 18-1468 (issued February 11, 2019);
see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010);
W.C., 59 ECAB 372 (2008).
10

20 C.F.R. § 10.607(a).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

12
G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).

3

decision was in error.13 OWCP’s procedures provide that it will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s request for reconsideration demonstrates “clear evidence of error” on the part of
OWCP.14 In this regard, OWCP will limit its focus to a review of how the newly submitted
evidence bears on the prior evidence of record.15
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.16 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision.17
ANALYSIS
The Board finds that OWCP properly denied appellant’s request of reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.18
OWCP received appellant’s request for reconsideration on September 10, 2018 which was
more than one year after the September 7, 2017 merit decision,19 which had affirmed OWCP’s
January 17, 2017 merit decision. The one-year period for requesting reconsideration began on the
date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the

13

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
14

L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 11 at Chapter 2.1602.5 (February 2016).
15

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

16

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 11 at Chapter 2.1602.5(a) (February 2016).

17

Supra note 15.

18

R.T., Docket No. 20-0298 (issued August 6, 2020).

19

OWCP has no jurisdiction to review a Board decision. The decisions and orders of the Board are final as to the
subject matter appealed and such decisions and orders are not subject to review, except by the Board. See 20 C.F.R.
§ 501.6(d). Appellant had 30 days from the date of the Board’s September 7, 2017 decision to file a petition for
reconsideration with this Board of its decision. Id. at § 501.7. See also B.B., Docket No. 14-0464 (issued
June 4, 2014).

4

Board.20 As appellant’s request for reconsideration was untimely filed,21 she must demonstrate
clear evidence of error on the part of OWCP.22
The Board further finds that appellant has not demonstrated clear evidence of error. The
underlying issue is whether OWCP properly denied her traumatic injury claim because the
evidence of record was insufficient to establish that her diagnosed conditions were causally related
to the accepted March 31, 2013 employment incident. In support of her claim, appellant submitted
an appeal form requesting reconsideration of the Board’s September 7, 2017 decision. She did
not, however, submit evidence or arguments in support of her reconsideration request raising a
substantial question concerning the correctness of the denial of her claim.
Appellant did not submit evidence demonstrating that OWCP committed an error in
denying her claim for a traumatic injury in its January 17, 2017 decision.23 She has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the correctness
of the Board’s September 7, 2017 decision affirming OWCP’s January 17, 2017 merit decision.24
Thus, appellant has not demonstrated clear evidence of error.
For these reasons, the Board finds that OWCP properly denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.

20

20 C.F.R. § 10.607(b); Debra McDavid, 57 ECAB 149 (2005).

21

Supra note 17.

22

20 C.F.R. § 10.607(b); see R.T., Docket No. 19-0604 (issued September 13, 2019); see Debra McDavid, 57
ECAB 149 (2005).
23

W.R., Docket No. 18-1042 (issued February 12, 2019).

24

Supra note 17.

5

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

